


Exhibit 10.1.3.

 

THIRD AMENDMENT

 

TO

 

LEASE AGREEMENT

 

AND

 

REAFFIRMATION OF GUARANTY

 

 

By and Among

 

The Indiana Port Commission,

 

Aventine Renewable Energy-Mt Vernon, LLC

 

And

 

Aventine Renewable Energy Holdings, Inc.

 

 

 

--------------------------------------------------------------------------------


THIRD AMENDMENT TO LEASE AGREEMENT
AND REAFFIRMATION OF GUARANTY

 

THIS THIRD AMENDMENT TO LEASE AGREEMENT AND REAFFIRMATION OF GUARANTY ("Third
Amendment") is made and entered into this          day of               , 2007
among the INDIANA PORT COMMISSION, a body corporate and politic existing under
the laws of the State of Indiana (the "Commission"), AVENTINE RENEWABLE
ENERGY-MT VERNON, LLC a Delaware Limited Liability Company ("Lessee", and
together the "Parties") and AVENTINE RENEWABLE ENERGY HOLDINGS, INC.
("Guarantor").

RECITALS:

 

                                               
A.                                   The Commission is charged with the
management and operation of the Ports of Indiana, including the Port of
Indiana-Mount Vernon, in Posey County, Indiana (the "Port").

 

                                               
B.                                     The Parties entered into a certain Lease
Agreement dated October 31st, 2006 wherein the Commission did lease to Lessee a
tract of real estate consisting of approximately 116 acres, more or less,
located at the Port to be used and occupied by Lessee only for the operation of
a 200 million gallon ethanol production facility, including the production,
storage and shipment (by truck, railroad, barge, pipeline and other means of
transportation) of ethanol and ethanol related product and by products, and for
related offices, storage tanks, storage facilities and other facilities
incidental to such activity (the "Original Lease Agreement").

 

                                               
C.                                     Lessee and the staff of the Commission
each had substantial participation in the preparation of the Lease, which was
executed by the Office of the Attorney General and the Office of the Governor on
January 19, 2007 and January 24, 2007 respectively.

 

                                               
D.                                    The Parties entered into a certain First
Amendment to Lease Agreement and Reaffirmation of Guaranty dated June 14th, 2007
and a Second Amendment to Lease Agreement and Reaffirmation of Guaranty dated
October 18th, 2007, collectively with the Original Lease Agreement referred to
as the "Lease".

 

                                               
E.                                      The Lease provides that Lessee shall
construct a facility that will produce 220 million gallons of denatured ethanol
which equals 721,600 tons of ethanol and 685,053 tons of Distillers Dried Grain
(DDG) annually ("the Project").

 

                                               
F.                                      The Lease provides that the Project will
be constructed in two Phases, (110 million gallons each) and established certain
substantial completion dates, production dates, and Minimum Guaranteed Wharfage
quantities, for each phase.

 


                                               
G.                                     LESSEE ADVISED THE COMMISSION ON OCTOBER
25, 2007 OF CERTAIN CURRENT ADVERSE ECONOMIC CONDITIONS (AS DEFINED BELOW) WHICH
ADVERSELY IMPACT THE JANUARY 1, 2010 SUBSTANTIAL COMPLETION AND PRODUCTION DATE
OF PHASE II AS STATED IN SECTION 4.01 (B)(II) OF THE  LEASE. SAID ADVERSE
ECONOMIC CONDITIONS ARE THE BASIS FOR AVENTINE'S REQUEST FOR THIS THIRD
AMENDMENT AND THE DEFERRAL OF THE COMPLETION AND PRODUCTION DATE FOR PHASE II AS
PRESENTLY STATED IN THE LEASE.

 

--------------------------------------------------------------------------------


 

                                               
H.                                    Notwithstanding the deferral of the
completion and production date granted herein, Lessee reaffirms its obligations
under the Lease to build a 220 million gallon facility pursuant to the terms of
the Lease, as hereafter amended.

 

                                               
I.                                         Guarantor is joining in the execution
of this Third Amendment solely for purposes of consenting to all provisions of
this Amendment and ratifying, confirming and reaffirming its obligations under
that certain Lease Guaranty dated as of October 31, 2006 (the "Lease Guaranty").

 

                                               
J.                                        The Lessee, the Commission and
Guarantor have each had substantial participation in the preparation of this
Third Amendment which shall become effective upon execution by the Parties.

 

                                               
K.                                    At a properly convened public meeting, the
Commission has duly approved the execution and delivery of this Third Amendment
by its duly authorized officers.

 

                        NOW, THEREFORE, in consideration of the foregoing
premises, the mutual undertakings hereinafter set forth, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Commission, Lessee and Guarantor (solely for purposes of its
agreement to the provisions of Paragraph 9 below) hereby agree as follows:

 

                                               
1.                                       Immediately following the signature
page of this Amendment is the Addendum of State required contract provisions
previously executed by the Parties.  The Parties reaffirm the covenants and
affirmations contained in said Addendum and incorporate the same into this Third
Amendment.

 

                                               
2.                                       Section 4.01 (b) of the Lease shall be
deleted in its entirety and replaced by the following:

 

(b)                               Lessee commenced construction of Phase One of
the Project on or before September 24, 2007 (the "Construction Date").  For
purposes hereof, "Commence Construction" means the presence of contractors on
the Leased Premises performing excavation work beyond clearing of the site after
Lessee has obtained all required building permits.  Lessee shall cause
substantial completion of Phase One of the Project with a capacity of 110
million gallons of ethanol and the commencement of production of ethanol from
Phase One (other than for the purposes of testing operations) to occur on or
before March 1, 2009.

 

                                               
3.                                       Section 4.01(c) of the Lease shall be
deleted in its entirety and replaced by the following:

 

(c)                                  Lessee shall cause substantial completion
of Phase Two of the Project with a capacity of an additional 110 million gallons
of ethanol and the commencement of production of ethanol from Phase Two (other
than for the purposes of testing operations) to occur on or before January 1,
2011.  Provided, however, and conditioned upon there not being an Event of
Default by Lessee existing at the time Lessee provides the respective notice set
forth

 

2

--------------------------------------------------------------------------------


 

 

below, Lessee shall have the option to extend said date for two (2) consecutive
one (1) year periods (each, an "Extension Option") by giving written notice to
the Commission that the Adverse Economic Conditions continue on the date of such
notice. Written notice of Lessee's exercise of each Extension Option shall be
given to the Commission on or before July 20, 2010 to exercise the first
Extension Option and July 20, 2011 to exercise the second Extension Option.  The
determination of whether Adverse Economic Conditions continue to exist on the
date of such notice shall be based on the public filings made by Aventine
Renewable Energy Holdings, Inc. ("AREH") with the Securities and Exchange
Commission ("SEC") for the two (2) calendar quarters (i.e. a calendar quarter
being the period of January through March, April through June, July through
September and October through December of each calendar year) immediately
preceding the date of such notice.  For example, if Lessee provides a notice on
July 20, 2010 to exercise the first Extension Option, the existence of Adverse
Economic Conditions will be determined from AREH's filings with the SEC from the
first and second calendar quarters of 2010.

 

"Adverse Economic Conditions" Adverse Economic Conditions exist when Gross
Profit is less than $.30 per gallon, and such conditions exist for two
consecutive calendar quarters.

 

Definitions:

 

"Gross Profit":  Gross Profit is profit (excluding depreciation and inventory
change) from AREH's and its subsidiaries' production business; which is
determined by the Commodity Spread less Conversion Cost less Freight.

 

"Commodity Spread":  Commodity Spread is the price of ethanol less Net Cost of
Corn.

 

"Net Cost of Corn":  Net Cost of Corn is the price of corn used to produce a
gallon of ethanol less the revenue from the co-products and by-products in the
production of ethanol.

 

"Conversion Cost:  Conversion Cost is the cost of production (natural gas,
enzymes, some labor, maintenance, etc.)

 

"Freight":  Freight is the cost to get ethanol and the co-products to market.

 

"Favorable Economic Conditions" Favorable Economic Conditions exist when Gross
Profit is $.30 per gallon, or more, and such conditions exist for two
consecutive calendar quarters, or fewer if determined by Lessee.

 

Using the information contained in Exhibit A, the calculation is as follows:

 

Commodity Spread – Conversion Cost - Freight = Gross Profit

 

3

--------------------------------------------------------------------------------


 

$1.09* - $0.63** - $0.19*** = $.27

 

*                                         obtained from page 10 "Commodity
Spread" 9/30/07 and note (3)

 

**                                   obtained from page 10 "Conversion cost per
gallon produced"

 

***                            obtained from page 10 "Freight/distribution cost
per gallon sold" and note (4)

 

During an Extension Option (if exercised) and any deferral/extension period as
provided below, Lessee shall provide quarterly documentation, satisfactory to
the Commission, substantiating the Adverse or Favorable Economic Conditions.  As
a minimum Lessee shall provide, by way of example, documentation equivalent to
the news release entitled Aventine Reports Third Quarter Results, which is
attached hereto and made a part hereof and marked as Exhibit A.  For the
avoidance of doubt, if AREH publicly files with the SEC for any calendar quarter
information of its Gross Profit equivalent to the information on Gross Profit
set forth in such news release attached hereto as Exhibit A, such publicly filed
information shall be considered documentation satisfactory to the Commission
substantiating the Adverse or Favorable Economic Conditions.  In addition,  the
Commission retains the right to receive annual audited financial statements, and
quarterly financial statements reviewed by AREH's auditors, to verify the
documentation provided.

 

If prior to the substantial completion date for Phase Two of the Project
(whether such date is January 1, 2011, January 1, 2012 or January 1, 2013, as
applicable, as established above) Favorable Economic Conditions exist, but
Lessee will be unable to meet such substantial completion date, or if as of July
15, 2012 Adverse Economic Conditions continue to exist and Lessee has timely
exercised the prior two Extension Options, provided and conditioned upon there
not being an Event of Default by Lessee existing at the time Lessee requests in
writing (as set forth below) a deferral of the substantial completion date, the
parties agree to negotiate in good faith a third and final extension of the
substantial completion date and the related production date which shall be the
shortest possible time to complete construction of Phase Two of the Project, but
said third extension shall extend the substantial completion and production date
to no later than January 1, 2015.  Lessee shall request such extension in
writing by providing written notice to the Commission on or before July 31,
2012.

 


4.                                     SECTION 3.04(B) OF THE LEASE SHALL BE
DELETED IN ITS ENTIRETY AND REPLACED BY THE FOLLOWING:

 

(b)               The Minimum Guaranteed Wharfage shall be phased in pursuant to
the following schedule:

 

The Project shall have a two-phased production build out. Phase One equals 110
million gallon annual capacity; Phase Two equals 110 million gallon annual

 

4

--------------------------------------------------------------------------------


 

 

capacity; for a total Project annual capacity of 220 million gallons of ethanol.
The Phase One 110 million-gallon annual production of ethanol shall begin (other
than for purposes of testing operations) on or before March 1, 2009. The Phase
Two production shall commence (other than for purposes of testing operations) on
or before the date specified in Section 4.01(c) for substantial completion of
Phase Two of the Project, as extended, but no later than January 1, 2013, unless
such date is deferred as provided in Section 4.01(c).

 

The Phase One Minimum Guaranteed Wharfage is 88 million gallons of ethanol per
year and the tons of DDG's generated from the production of 88 million gallons
of Ethanol, and payments shall be based on such Minimum Guaranteed Wharfage
commencing on the earlier of (i) the start of ethanol production (other than for
purposes of testing operations) in Phase One or (ii) December 1, 2008. The Phase
Two Minimum Guaranteed Wharfage is on an additional 88 million gallons of
ethanol per year, and the tons of DDG's generated from the production of an
additional 88 million gallons of Ethanol, and payments shall be based on such
additional Minimum Guaranteed Wharfage commencing on January 1, 2010.  Payments
based on such Minimum Guaranteed Wharfage for Phase Two shall be due and payable
commencing January 1, 2010, regardless of Lessee exercising one or both of the
Extension Options or the parties mutually agreeing to any other deferral or
extension of the substantial completion date for Phase Two.  For purposes of the
foregoing, the following conversion formula shall apply:

 

Conversion formula:

 

Ethanol:  Gallons x 6.56lbs/gallon denatured ethanol divided by 2000lbs/ton =
tons of ethanol.

 

DDG's:  Gallons divided by 2.81 gallon ethanol/bushel corn yield x 17.5lbs
DDG's/bushel corn divided by 2000lbs/ton = tons of DDG's

 

Specifically:

 

220,000,000 gallons of Ethanol = 721,600 tons of Ethanol & 685,053 tons of 
DDG's

 

110,000,000 gallons of Ethanol = 360,800 tons of Ethanol & 342,527 tons of
DDG's.

 

88,000,000 gallons of Ethanol = 288,640 tons of Ethanol & 274,021 tons of DDG's.

 

176,000,000 gallons of Ethanol = 577,280 tons of Ethanol & 548,043 tons of DDG's


5.                                     SECTION 3.04(E) OF THE LEASE SHALL BE
DELETED IN ITS ENTIRETY AND REPLACED BY THE FOLLOWING:

"(e)                            In the event the first or last Lease Year under
this Lease does not commence on January 1, or end on December 31, the Minimum
Guaranteed Wharfage Tonnage shall be prorated. For purposes of this Section
3.04(e), a

 

5

--------------------------------------------------------------------------------


 

"Lease Year" (x) with respect to Phase One, commences on the earlier of (i) the
start of ethanol production (other than for purposes of testing operations) in
Phase One or (ii) December 1, 2008, and (y) with respect to Phase Two, commences
on January 1, 2010. Any amount of wharfage paid by Lessee over and above the
Minimum Guaranteed Wharfage for a calendar year shall not be credited against
the Minimum Guaranteed Wharfage for any prior or succeeding calendar years.

 

6.                                       A new Section 4.01(d) of the Lease is
hereby added as follows:


 

"(d)                           Lessee agrees to prosecute with due diligence all
of Lessee's Work."

 


7.                                     SECTION 13.05(II) OF THE LEASE SHALL BE
DELETED IN ITS ENTIRETY AND REPLACED BY THE FOLLOWING:

 

"(ii) Failure to meet the construction/operation time frames set forth in
Sections 4.01(b) and 4.01(c) hereof."

 


8.                                     IN CONSIDERATION OF THE COMMISSION'S
AGREEMENTS SET FORTH HEREIN, LESSEE HEREBY WAIVES, TO THE EXTENT APPLICABLE, ALL
RIGHTS TO CLAIM A FORCE MAJEURE DELAY FOR ANY MATTER OCCURRING PRIOR TO THE DATE
HEREOF.

 


9.                                     GUARANTOR HEREBY CONSENTS TO THE
AMENDMENTS TO THE LEASE MADE BY THIS THIRD AMENDMENT AND AGREES THAT SUCH
AMENDMENTS SHALL NOT AFFECT, IMPAIR, DISCHARGE, RELIEVE OR RELEASE GUARANTOR OF
ITS OBLIGATIONS UNDER THE TERMS OF THE LEASE GUARANTY, AND THAT SUCH LEASE
GUARANTY SHALL BE DEEMED TO REFERENCE THE LEASE AS AMENDED HEREBY.  GUARANTOR
HEREBY RATIFIES, CONFIRMS AND REAFFIRMS IN ALL RESPECTS, THE LEASE GUARANTY, AND
AGREES THAT SAID LEASE GUARANTY SHALL CONTINUE IN FULL FORCE AND EFFECT.

 


10.                               COMMISSION AND LESSEE AGREE THAT THE ABOVE AND
FOREGOING RECITALS ARE TRUE, CORRECT AND COMPLETE AND ARE HEREBY INCORPORATED
AND MADE A PART OF THIS THIRD AMENDMENT AS IF COMPLETELY AND FULLY SET FORTH
HEREIN.  THE TERMS USED IN THIS THIRD AMENDMENT SHALL HAVE THE DEFINITIONS SET
FORTH IN THE LEASE AS PREVIOUSLY AMENDED, EXCEPT THAT ANY INTERNAL REFERENCES IN
THE LEASE TO THE WORD "LEASE" SHALL MEAN THE LEASE, AS HEREBY AMENDED, WHEREVER
THEREIN THE CONTEXT SO REQUIRES IN ORDER TO GIVE MEANING TO THIS THIRD
AMENDMENT.

 


11.                               LESSEE AND THE COMMISSION HEREBY AFFIRM,
REAFFIRM AND CONFIRM THAT AS OF THE DATE HEREOF THE LEASE IS IN FULL FORCE AND
EFFECT, THAT THE LEASE HAS NOT BEEN MODIFIED OR AMENDED (EXCEPT AS PROVIDED IN
THIS AMENDMENT) AND THAT ALL OF THE COMMISSION'S AND LESSEE'S OBLIGATIONS
ACCRUED TO DATE HAVE BEEN PERFORMED.  LESSEE AND COMMISSION HEREBY AGREE THAT
THERE ARE, AS OF THE DATE HEREOF, REGARDLESS OF THE GIVING OF NOTICE OR THE
PASSAGE OF TIME, OR BOTH, NO DEFAULTS OR BREACHES ON THE PART OF THE COMMISSION
OR LESSEE UNDER THE LEASE, AS AMENDED BY THIS AMENDMENT.  EACH OF LESSEE AND THE
COMMISSION HEREBY RATIFY THE PROVISIONS OF THE LEASE ON BEHALF OF THEMSELVES AND
THEIR RESPECTIVE SUCCESSORS AND ASSIGNS AND AGREE TO ATTORN AND BE BOUND TO EACH
OTHER AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS AS TO ALL OF THE TERMS,
COVENANTS AND CONDITIONS OF THE LEASE, AS AMENDED HEREBY.  THIS THIRD AMENDMENT
SHALL BE INCORPORATED INTO AND MADE A PART OF THE LEASE AND ALL PROVISIONS
THEREOF NOT EXPRESSLY MODIFIED OR AMENDED HEREBY SHALL REMAIN IN FULL FORCE AND
EFFECT.  NOTHING CONTAINED IN THIS THIRD

 


6

--------------------------------------------------------------------------------


 


AMENDMENT (EXCEPT, AS APPLICABLE, FOR THE SPECIFIC AMENDMENTS TO THE LEASE SET
FORTH IN THIS THIRD AMENDMENT) SHALL RELEASE OR RELIEVE LESSEE OR COMMISSION
FROM THEIR RESPECTIVE OBLIGATIONS OR LIABILITIES UNDER THE LEASE ACCRUING PRIOR
TO THE DATE HEREOF.

 


12.                               EXCEPT AS EXPRESSLY AMENDED AND MODIFIED BY
THIS THIRD AMENDMENT, THE LEASE SHALL OTHERWISE REMAIN IN FULL FORCE AND EFFECT,
THE PARTIES HERETO HEREBY RATIFYING AND CONFIRMING THE SAME.  THIS THIRD
AMENDMENT, TOGETHER WITH THE LEASE, IS THE COMPLETE UNDERSTANDING BETWEEN THE
PARTIES AND SUPERSEDES ALL OTHER PRIOR AGREEMENTS AND REPRESENTATIONS CONCERNING
ITS SUBJECT MATTER.  TO THE EXTENT OF ANY INCONSISTENCY BETWEEN THE LEASE AND
THIS THIRD AMENDMENT, THE TERMS OF THIS THIRD AMENDMENT SHALL CONTROL.

 


[ SIGNATURE PAGE FOLLOWS ]

 


7

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Lease as of the day,
and month and year first above-written.

 

 

INDIANA PORT COMMISSION

 

"PORTS OF INDIANA" "POI"

 

 

 

ATTEST:

 

 

 

 

 

By:

/s/ Jay K. Potesta

 

By:

 /s/ Ken Kaczmarek

 

Secretary-Treasurer

 

Chairman

 

 

 

 

Aventine Renewable Energy Mt. Vernon, LLC

 

 

 

 

ATTEST:

 

 

 

/s/ Lynn Landman

 

 

/s/ Ronald H. Miller

 

 

 

 

(Signature)

 

 

(Signature)

 

 

 

 

 

 

 

Ronald H. Miller

Lynn K. Landman, VP-General Counsel

 

 

President & CEO

 

(Printed name and title)

 

 

 

(Printed name and title)

 

 

 

 

Aventine Renewable Energy Holdings, INC.

ATTEST:

 

 

 

 

 

 

 

/s/ Lynn Landman

 

 

/s/ Ronald H. Miller

 

 

 

 

(Signature)

 

 

(Signature)

 

 

 

 

 

 

 

Ronald H. Miller

Lynn K. Landman, VP-General Counsel

 

 

President & CEO

 

(Printed name and title)

 

 

 

(Printed name and title)

 

 

 

 

 

 

 

 

 

Approved as to form and legality

 

 

This 4th day of January, 2008

 

 

 

 

 

 

 

APPROVED

/s/ Elizabeth A. Brown

 

DATE:  1-26-08

For Steve Carter

 

 

Attorney General of Indiana

 

/s/ Mark Massa

 

 

 

For The Honorable Mitchell Daniels

 

 

 

Governor of Indiana

 

 

 

 

 

8

--------------------------------------------------------------------------------


 

This instrument was prepared by David W. Haniford, General Counsel Indiana Port
POI (Atty#7438-79) 150 W. Market St., Ste 100, Indianapolis, IN  46204 (317)
232-9204;

 

I affirm, under the penalties for perjury, that I have taken reasonable care to
redact each Social Security number in this document, unless required by law. 
David W. Haniford, Attorney at Law

 

 

9

--------------------------------------------------------------------------------

 

 

EXHIBIT E

 

(IPC3.21.06)

 

ADDENDUM

 

This Addendum is entered into by and between the Indiana Port Commission (the
“State”) and Aventine Renewable Energy-Mt Vernon, LLC (the “Contractor”), and
collectively known as the “Parties”. The purpose of this Addendum is to modify,
delete, or amend certain terms and conditions set forth in the attached Lease
Agreement (“Agreement”). This Addendum and the Agreement are incorporated into
each other and, when read together, shall constitute one integrated document.
Any inconsistency, conflict, or ambiguity between this Addendum and the
Agreement shall be resolved by giving precedence and effect to this Addendum.

 

1.                                      Authority to Bind Contractor

 

The signatory for the Contractor represents that he/she has been duly authorized
to execute this Contract on behalf of the Contractor and has obtained all
necessary or applicable approvals to make this Contract fully binding upon the
Contractor when his/her signature is affixed, and certifies that this Contract
is not subject to further acceptance by Contractor when accepted by the State of
Indiana.

 

2.                                      Compliance with Laws.

 

A.                                   The Contractor shall comply with all
applicable federal, state and local laws, rules, regulations and ordinances, and
all provisions required thereby to be included herein are hereby incorporated by
reference. The enactment of any state or federal statute or the promulgation of
rules or regulations thereunder after execution of this Contract shall be
reviewed by the State and the Contractor to determine whether the provisions of
this Contract require formal modification.

 

B.                                   The Contractor and its agents shall abide
by all ethical requirements that apply to persons who have a business
relationship with the State, as set forth in Indiana Code § 4-2-6 et seq., the
regulations promulgated thereunder, and Executive Order 04-08, dated April 27,
2004. If the contractor is not familiar with these ethical requirements, the
contractor should refer any questions to the Indiana State Ethics Commission, or
visit the Indiana State Ethics Commission website at http://www.in.gov/ethics/.
If the Contractor or its agents violate any applicable ethical standards, the
State may, in its sole discretion, terminate this Contract subject to the notice
and cure provisions of Sections 11.0l(i) and 7.02 of the Agreement. In addition,
the Contractor may be subject to penalties under Indiana Code § 4-2-6-12.

 

C.                                   The Contractor certifies by entering into
this Contract, that neither it nor its principal(s) is presently in arrears in
payment of its taxes, permit fees or other statutory, regulatory or judicially
required payments to the State of Indiana. Further, the Contractor agrees that
any payments in arrears and currently due to the State of Indiana may be
withheld from payments due to the Contractor. Additionally, further work or
payments may be withheld, delayed, or denied

 

E-1

--------------------------------------------------------------------------------


 

and/or this Contract suspended until the Contractor is current in its payments
and has submitted proof of such payment to the State.

 

D.                                  The Contractor warrants that it has no
current or pending or outstanding criminal, civil, or enforcement actions
initiated by the State of Indiana pending, and agrees that it will immediately
notify the State of any such actions. During the term of such actions,
Contractor agrees that the State may delay, withhold, or deny work under any
Supplement or contractual device issued pursuant to this Contract and any
supplements or amendments.

 

E.                                    If a valid dispute exists as to the
Contractor’s liability or guilt in any action initiated by the State of Indiana
or its agencies, and the State decides to delay, withhold, or deny work to the
Contractor, the Contractor may request that it be allowed to continue, or
receive work, without delay. The Contractor must submit, in writing, a request
for review to the Indiana Department of Administration (IDOA) following the
procedures for disputes outlined herein. A determination by IDOA shall be
binding on the parties.

 

F.                                    Any payments that the State may delay,
withhold, deny, or apply under this section shall not be subject to penalty or
interest under IC 5-17-5.

 

G.                                   The Contractor warrants that the Contractor
and its subcontractors, if any, shall obtain and maintain all required permits,
licenses, and approvals, as well as comply with all health, safety, and
environmental statutes, rules, or regulations in the performance of work
activities for the State. Failure to do so may be deemed is a material breach of
this Contract and grounds for termination of the Agreement and denial of further
work with the State, subject to the notice and cure provisions of Sections
11.01(i) and 7.02 of the Agreement.

 

H.                                  The Contractor hereby affirms that it is
properly registered and owes no outstanding reports with the Indiana Secretary
of State.

 

I.                                       As required by IC 5-22-3-7:

 

(1)                            the Contractor and any principals of the
Contractor certify that (A) the Contractor, except for de minimis and
nonsystematic violations, has not violated the terms of (i) IC 24-4.7 [Telephone
Solicitation Of Consumers], (ii) IC 24-5-12 [Telephone Solicitations], or (iii)
IC 24-5-14 [Regulation of Automatic Dialing Machines] in the previous three
hundred sixty-five (365) days, even if IC 24-4.7 is preempted by federal law;
and (B) the Contractor will not violate the terms of IC 24-4.7 for the duration
of the Contract, even if IC 24-4.7 is preempted by federal law.

 

(2)                            The Contractor and any principals of the
Contractor certify that an affiliate or principal of the Contractor and any
agent acting on behalf of the Contractor or on behalf of an affiliate or
principal of the Contractor: (A) except for de minimis and nonsystematic
violations, has not violated the terms of IC 24-4.7 in the previous three
hundred sixty-five (365) days, even if IC 24-4.7 is preempted by federal law;
and (B) will not violate the

 

E-2

--------------------------------------------------------------------------------


 

terms of IC 24-4.7 for the duration of the Contract, even if IC 24-4.7 is
preempted by federal law.

 

3.                                      Conflict of Interest.

 

A.                              As used in this section:

 

“Immediate family” means the spouse and the unemancipated children of an
individual.

 

“Interested party” means:

 

1.                                     The individual executing this Contract;

 

2.                                     An individual who has an interest of
three percent (3%) or more of Contractor, if Contractor is not an individual; or

 

3.                                     Any member of the immediate family of an
individual specified under subdivision 1 or 2.

 

“Department” means the Indiana Department of Administration.

 

“Commission” means the State Ethics Commission.

 

B.                               The Department may cancel this Contract without
recourse by Contractor if any interested party is an employee of the State of
Indiana.

 

C.                               The Department will not exercise its right of
cancellation under section B, above, if the Contractor gives the Department an
opinion by the Commission indicating that the existence of this Contract and the
employment by the State of Indiana of the interested party does not violate any
statute or rule relating to ethical conduct of State employees. The Department
may take action, including cancellation of this Contract, consistent with an
opinion of the Commission obtained under this section.

 

D.                              Contractor has an affirmative obligation under
this Contract to disclose to the Department when an interested party is or
becomes an employee of the State of Indiana. The obligation under this section
extends only to those facts that Contractor knows or reasonably could know.

 

4.                                      Drug-Free Workplace Certification.

 

The Contractor hereby covenants and agrees to make a good faith effort to
provide and maintain a drug-free workplace. The Contractor will give written
notice to the State within ten (10) days after receiving actual notice that the
Contractor or an employee of the Contractor in the State of Indiana has been
convicted of a criminal drug violation occurring in the Contractor’s workplace.
False certification or violation of this certification may result in sanctions
including suspension

 

E-3

--------------------------------------------------------------------------------


 

of contract payments, termination of this Contract and/or debarment of
contracting opportunities with the State for up to three (3) years, subject to
the notice and cure provisions of Sections 11.01(i) and 7.02 of the Agreement.

 

In addition to the provisions of the above paragraphs, if the total contract
amount set forth in this Contract is in excess of $25,000.00, Contractor hereby
further agrees that this contract is expressly subject to the terms, conditions,
and representations of the following certification:

 

This certification is required by Executive Order No. 90-5, April 12, 1990,
issued by the Governor of Indiana. Pursuant to its delegated authority, the
Indiana Department of Administration is requiring the inclusion of this
certification in all contracts and grants from the State of Indiana in excess of
$25,000.00. No award of a contract shall be made, and no contract, purchase
order or agreement, the total amount of which exceeds $25,000.00, shall be
valid, unless and until this certification has been fully executed by the
Contractor and made a part of the contract or agreement as part of the contract
documents.

 

The Contractor certifies and agrees that it will provide a drug-free workplace
by:

 

A.                             Publishing and providing to all of its employees
a statement notifying them that the unlawful manufacture, distribution,
dispensing, possession or use of a controlled substance is prohibited in the
Contractor’s workplace, and specifying the actions that will be taken against
employees for violations of such prohibition;

 

B.                               Establishing a drug-free awareness program to
inform it’s employees of (1) the dangers of drug abuse in the workplace; (2) the
Contractor’s policy of maintaining a drug-free workplace; (3) any available drug
counseling, rehabilitation, and employee assistance programs; and (4) the
penalties that may be imposed upon an employee for drug abuse violations
occurring in the workplace;

 

C.                               Notifying all employees in the statement
required by subparagraph (A) above that as a condition of continued employment,
the employee will (1) abide by the terms of the statement; and (2) notify the
Contractor of any criminal drug statute conviction for a violation occurring in
the workplace no later than five (5) days after such conviction;

 

D.                              Notifying in writing the State within ten
(10) days after receiving notice from an employee under subdivision (C)(2)
above, or otherwise receiving actual notice of such conviction;

 

E.                                Within thirty (30) days after receiving notice
under subdivision (C)(2) above of a conviction, imposing the following sanctions
or remedial measures on any employee who is convicted of drug abuse violations
occurring in the workplace: (1) taking appropriate personnel action against the
employee, up to and including termination; or (2) requiring such employee to
satisfactorily participate in a drug abuse assistance or rehabilitation program
approved for such purposes by a federal, state or local health, law enforcement,
or other appropriate agency; and

 

F.                                Making a good faith effort to maintain a
drug-free workplace through the implementation of subparagraphs (A) through (E)
above.

 

E-4

--------------------------------------------------------------------------------


 

5.                                      Nondiscrimination.

 

Pursuant to IC 22-9-1-10 and the Civil Rights Act of 1964, the Contractor and
its subcontractors shall not discriminate against any employee or applicant for
employment in the performance of this Contract.  The Contractor shall not
discriminate with respect to the hire, tenure, terms, conditions or privileges
of employment or any matter directly or indirectly related to employment,
because of race, color, religion, sex, disability, national origin or ancestry.
Breach of this covenant may be regarded as a material breach of this Contract.
The Contractor’s execution of this Contract also signifies compliance with
applicable federal laws, regulations, and executive orders prohibiting
discrimination in the provision of services based on race, color, national
origin, age, sex, disability or status as a veteran. The provisions of this
Section 5 are subject to the notice and cure provisions of Sections 11.01(i) and
7.02 of the Agreement.

 

NON-COLLUSION AND ACCEPTANCE

 

The undersigned attests, subject to the penalties for perjury, that he/she is
the Contractor, or that he/she is the properly authorized representative, agent,
member or officer of the Contractor, that he/she has not, nor has any other
member, employee, representative, agent or officer of the Contractor, directly
or indirectly, to the best of his/her knowledge, entered into or offered to
enter into any combination, collusion or agreement to receive or pay, and that
he/she has not received or paid, any sum of money or other consideration for the
execution of this Contract other than that which appears upon the face of this
Contract.

 

[ The balance of this page is intentionally left blank ]

 

E-5

--------------------------------------------------------------------------------


 

In Witness Whereof, the Parties have, through duly authorized representatives,
entered into this Lease. The Parties having read and understand the foregoing
terms of the contract do by their respective signatures dated below hereby agree
to the terms thereof.

 

Indiana Port Commission:

Aventine Renewable Energy-Mt Vernon, LLC

 

 

 

Signature:

 

Signature:

/s/ Steven Stemler

 

 

 

 

 

 

Printed Name:

 

Printed Name:

Steven Stemler

 

 

 

 

 

 

Title:

 

Title:

Designated Commissioner

 

 

 

 

 

 

Date:

 

Date:

10/30/06

 

 

 

 

 

 

Attest:

/s/ Jay K. Potesta

 

 

 

 

 

 

Printed Name:

Jay K. Potesta

 

 

 

 

 

 

Title:

10/30/06 Secretary Treasurer

 

 

 

 

Office of the Attorney General

 

Office of the Governor

 

 

 

/s/ Jason Thompson/Susan H. Gand for

 

/s/ Mitchell E. Daniels, Jr.

Steve Carter, Attorney General

 

Mitchell E. Daniels, Jr., Governor

 

 

 

Date:

1/19/07

 

1-24-2007

 

E-6

--------------------------------------------------------------------------------


 

In Witness Whereof, the Parties have, through duly authorized representatives,
entered into this Lease. The Parties having read and understand the foregoing
terms of the contract do by their respective signatures dated below hereby agree
to the terms thereof.

 

Indiana Port Commission:

Aventine Renewable Energy-Mt Vernon, LLC

 

 

 

Signature:

/s/ John R. Gray

Signature:

 

 

 

 

 

 

 

Printed Name:

John R. Gray

Printed Name:  

 

 

 

 

 

 

 

Title:

VP Logistics & Development

Title:

 

 

 

 

 

 

 

Date:

10/31/06

Date:

 

 

 

  

 

 

Attest:

 

 

 

 

 

 

 

Printed Name:

 

 

 

 

 

 

Title:

 

 

 

 

 

Office of the Attorney General

 

Office of the Governor

 

 

 

/s/ Jason Thompson for

 

/s/ Mitchell E. Daniels, Jr.

Steve Carter, Attorney General

 

Mitchell E. Daniels, Jr., Governor

 

 

 

Date:

1/19/07

 

1-24-2007

 

--------------------------------------------------------------------------------
